Case: 11-5123    Document: 33     Page: 1    Filed: 09/26/2012




           NOTE: This order is nonprecedential.


   Wniteb ~tate~ <!Court of ~peaI~
       for tbe jfeberaI <!Circuit

                 ROBERT A. DUBSKY,
                    Plaintiff-Appellant,

                             v.
                   UNITED STATES,
                   Defendant-Appellee.


                        2011-5123


   Appeal from the United States Court of Federal
Claims in case no. 05-CV-397, Judge Thomas C. Wheeler.


                      ON MOTION


                        ORDER

     Robert A. Dubsky moves without opposition for leave
to file his reply brief electronically out-of-time. Dubsky
also moves for an extension of time to file the joint appen-
dix.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 11-5123       Document: 33   Page: 2   Filed: 09/26/2012




ROBERT DUBSKY v. US                                            2


   The motions are granted. The joint appendix is due
within 10 days of the date of filing of this order.

                                    FOR THE COURT


      SEP 26 2012                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Edward A. Zimmerman, Esq.
    Douglas K. Mickle, Esq.                             FILED
                                              u.s.THE FEDERAL CIRCUITFOR
                                                   COURT OF APPEALS
s21
                                                   SEP 26 l012
                                                       JANHORBALY
                                                          CLERK